

113 S1792 IS: Grants Oversight and New Efficiency Act
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1792IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mrs. Fischer (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo close out expired, empty grant accounts.1.Short titleThis Act may be cited as the
			 Grants Oversight and New Efficiency Act or the GONE Act.2.Identifying and closing out expired, empty grant accounts(a)Inspectors
			 General report(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Council of the Inspectors
			 General on Integrity and Efficiency shall submit to Congress and the head of
			 each agency a report that—(A)lists each covered
			 grant account held by the United States Government;(B)recommends which
			 of the covered grant accounts described in subparagraph (A) should be
			 immediately closed; and(C)for each covered
			 grant account that has been expired for more than 90 days, explains why the
			 covered grant account has not been closed out.(2)ConsiderationIn
			 determining which grant accounts held by the United States Government are
			 covered grant accounts, the Council of the Inspectors General on Integrity and
			 Efficiency shall compare the information made available in the cash payment
			 management system and the grants program management database to ensure that
			 grant accounts for grant awards that are not expired are not listed under
			 paragraph (1)(A).(b)Closure of
			 accounts required; notice(1)In
			 generalNot later than 180
			 days after the report is submitted under subsection (a), the head of each
			 agency with a covered grant account recommended for closure in the report
			 described in subsection (a) shall close out each expired grant award associated
			 with each covered grant account that is managed by the agency.(2)Notice from
			 agenciesNot later than 90 days after the date on which the
			 180-day period described in paragraph (1) ends, the head of each agency
			 required to close a covered grant account under paragraph (1) shall provide
			 notice the Council of the Inspectors General on Integrity and Efficiency
			 specifying whether the head of the agency has closed out grant awards
			 associated with all of the covered grant accounts required to be closed under
			 paragraph (1).(3)Notice to
			 CongressNot later than 90 days after the date on which the
			 90-day period described in paragraph (2) ends, the Council of the Inspectors
			 General on Integrity and Efficiency shall submit to Congress and the committees
			 of jurisdiction a report on the status of all the covered grant accounts
			 required to be closed under paragraph (1).(c)DefinitionsIn
			 this section—(1)the term
			 agency has the meaning given that term in section 551 of title 5,
			 United States Code; and(2)the term
			 covered grant account means a grant account in a Federal agency
			 payment management system held by the United States Government that has a zero
			 balance for more than 180 days and for which the grant award period has
			 expired.